BOND, Chief-Justice
(dissenting).
The opinion edited by our Justice Cramer recognizes this Court’s jurisdiction of this appeal in sustaining the action of the trial court on the basis of implied findings that' there was a marriage; hence the mandatory injunction of the trial court was proper and should not be disturbed on this appeal; and then finally concludes that “This Court has no jurisdiction and this appeal should be dismissed for want of jurisdiction,” citing Beckler v. Beckler, Tex.Civ.App., 114 S.W.2d 618. Such finding and conclusion is also the holding of Mr. Justice Young in dissent to the majority opinion of this Court on appellee’s first motion for rehearing; 216 S.W.2d 587.
It is very evident that the opinions of both my worthy associates reflect inconsistent duplicitous actions, — one, retaining jurisdiction to this Court in determining the issues involved; and two, refusing to entertain jurisdiction by dismissing the appeal. Manifestly, if this Court has no jurisdiction, then the opinions of the majority, as this Court is now composed, entertaining jurisdiction, are clearly arbiter dicta.
I adhere to the opinion of the majority of this' Court, as it was composed on the original submission, that we had jurisdiction, based on the conclusion that the evidence disclosed that there was no marriage between the parties; hence the suit was not a divorce action; fortified by the related facts and the procedure before the trial court.
As stated in the original opinion, plaintiff’s suit is, only in form, a divorce action, seeking, among other things, an injunction restraining defendant from the exercise of ownership, and requiring him to file an inventory of community property. It is difficult for me to conceive how the defendant can file inventory of community property when he contends that there was no marriage. Only in the status of marriage can there be community property. The defendant is unable to file inventory of community property without admitting a marriage. Hence, in effect, denying marriage denies any community, completely complying with the court’s order.
Plaintiff alleged in her petition, paragraph “second” “ * * * that she and the defendant were lawfully married to each other on the 6th day of November, 1939, in Dallas, Dallas County, Texas”; then in paragraph “Seventh” she alleged: “Plaintiff further shows to the court that she is afraid of the defendant and she alleges that the defendant will do her irreparable bodily harm and injury and she lives in fear of her own life and she verily believes that the defendant will inflict upon her serious bodily injuries unless this court issues its most gracious restraining order directing defendant to refrain from going about -the plaintiff, telephoning her or communicating with her in any manner whatsoever, directly or indirectly, and restrain the defendant from molesting plaintiff in any manner whatsoever. Plaintiff further alleges that she will be deprived of her interest in the community property, both real and personal, of the plaintiff and defendant, unless this defendant is restrained and enjoined from selling or disposing of their estate during the pendency of this suit, or encumbering said real estate during the pendency of this suit.”
It will be seen that plaintiff’s petition is supported by attached affidavit, as follows: “The State of Texas County of Dallas Before me, the undersigned authority on this day personally appeared Mrs. Lu Ella Janelli, plaintiff in the above cause, *259who, being first duly sworn, states on oath, that she has read paragraph “Seventh” and that all facts therein stated are true and correct, /s/ Mrs. Lu Ella Janelli. Seal Subscribed and sworn to before me this the 8th day of July A.D. 1948. /s/ Mindred Taylor, Notary Public, Dallas County, Texas.”
It will thus be seen that plaintiff’s petition is not supported by affidavit as to any paragraph therein, other than paragraph “Seventh”; thus leaving the issue of marriage unsupported, and which is categorically challenged by the defendant’s answer. Then, it will be seen that on trial, the plaintiff objected to the court hearing evidence on the issue of marriage (Tr. p. 2) ; whereupon, the trial court announced: “I am not going to decide this morning the question of whether or not these people are married”; and in the court’s judgment it will be seen that he makes no final conclusion of, or even mentioned, the marital status of the parties. Hence it cannot be said that the trial court determined the controversial issue of marriage raised in pleadings, or that the trial court “implied marriage.” If, indeed, the record discloses “implied marriage,” as found in Justice Cramer’s opinion, such implication is not sufficient for issuance of an injunction. Marriage must be shown to actually exist, to support mandatory injunction. Hence, no marriage, there can be no divorce action, and there can be no community property. In my opinion, the suit at bar involves rights in and to property; and the issue on this appeal is the result of the hearing in the trial court on a separate issue, to wit, marriage, as the basis for the injunction affecting appellant’s property. Rule 174, T.R.C.P., provides: “(b) Separate Trials. The court in furtherance of convenience or to avoid prejudice may order a separate trial of any claim, cross-claim, counter claim, or third-party claim, or of any separate issue or of any number of claims, cross-claims, counter claims, third-party claims, or issues.” Thus it was incumbent on the trial court to first determine the issue of marriage, it being the only issue involved on the hearing before . granting the prejudicial mandatory injunction as affecting appellant’s property. The injunction, in depriving the defendant of .the full ownership and dispositipn of his. property, in absence of.a determination of the iss.ue involved, was as a matter of law an abuse of discretion vested in a trial court, and so often guarded by appellate courts; hence appeal lies to this Court on the broad principles of equity in the preservation of appellant’s ■ property rights.
Our Mr. Justice Cramer being in accord with the opinion of Mr. Justice Young, dismissing the- appeal, their opinions become the opinion- of this Court> and my opinion, that of dissent. And in connection with my dissenting opinion I adopt the conclusion reached in our former opinion, with that of Justice Looney in accord therewith. Janelli v. Janelli, Tex.Civ.App., 216 S.W.2d 587.